Citation Nr: 0506464	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a chronic gastrointestinal disorder.

2.  Entitlement to an increased evaluation for chronic low 
back disorder, characterized as lumbosacral strain, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1989 to January 
1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Service connection is also now in effect for residuals of 
fracture of the left middle finger (nondominant), and genital 
herpes, each evaluated as noncompensably disabling.

During the course of the current appeal, the RO increased the 
rating assigned for the veteran's service-connected low back 
disorder from 20 to 40 percent disabling.  However, since 
that is not the maximum assignable, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In 1993, the RO denied service connection for a 
gastrointestinal disorder characterized as irritable bowel 
syndrome; that decision was not timely appeal.

In recent rating action, the RO found that new and material 
evidence has been submitted to reopen that claim, but then 
denied the claim on the substantive merits.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).
 

FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a gastrointestinal disorder in 1993 on the basis that a 
disability was not shown in or within a year of the veteran's 
service.

2.  Additional evidence which has been submitted since the 
final 1993 RO denial of the reopening of the veteran's claim 
of service connection bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Evidence of record and resolution of doubt establish that 
a chronic gastrointestinal disorder, variously described, 
manifested by chronic constipation and recurrent fecal 
impaction with bowel cramping, was incurred in service. 

4.  The veteran's low back disorder is currently manifested 
by some muscle spasms and pain without radiation; there is 
generally mild to moderate functional impairment with 
bilateral forward flexion of 45 degrees, lateral flexion of 
20-25 degrees, rotary movement of 50-60 degrees, and coccyx 
tenderness, lateral rotation of 0-45 degrees, without X-ray 
evidence of significant osseous abnormality.  
 

CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1993 RO 
decision is new and material, and the claim for service 
connection for a chronic gastrointestinal disability has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2004).

2.  A chronic gastrointestinal disability is the result of 
service incurrence.  38 U.S.C.A. §§ 1110, 1153, 5103, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2004).

3.  The criteria for a rating in excess of 40 percent for a 
low back disorder is not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103a, 5107 (West 2003); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a and Diagnostic Code 
5295, 5239 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
The veteran has indicated that she is aware of what is 
required in the way of evidence, but that anything more is 
not immediately available.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of the issues at present 
without detriment to the due process rights of the veteran.  
In the case of her low back disorder, should her symptoms 
increase in the future, she is free to provide evidence in 
that regard to reopen her claim for an increase.

Service Connection, New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

At the time of the 1993 RO decision, of record was clinical 
evidence that the veteran had exhibited gastrointestinal 
problems during service, but no specific residual post-
service chronic problem was identified.  

In post-1993 evidence, clinical analysis has been introduced 
which reflects that while the problem may not be diagnosable 
as a irritable bowel disorder, medical opinion substantiates 
that what the veteran now exhibits is one and the same as she 
first exhibited in service.  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the additional information concerning the 
veteran's service and a current chronic gastrointestinal 
disorder is clearly new.  And because it goes directly to the 
essential element of the claim, it is clearly so significant 
that it must be considered.  

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Factual Background

In service, in August 1989, the veteran complained of 
abdominal discomfort.  She had similar complaints in June 
1990, March 1991 and July 1992.  The problem appeared to be 
usually related to constipation, although the cause of such 
was not determined.  No other diagnosis was made.  

Since service, clinical reports show that she has been seen 
on a recurrent basis for similar complaints.  She has 
indicated that she has been hospitalzied twice for bowel 
problems.

Treatment records were received from MB, M.D., dated from 
February 1999 to January 2001, in addition to treatment 
records from a private hospital dated in 1997.  The veteran 
had been admitted to the emergency room with abdominal pain 
which subsided fairly rapidly.  She had been on a trip to 
Mexico.  Specialized tests were normal.  

VA treatment records were submitted showing treatment for 
abdominal pain which resolved following a bowel movement.  
She was seen on several occasions for abdominal pain 
complaints and an inability to defecate.

A treatment report dated in January 2002 recorded that the 
veteran had a long history of similar symptoms for which she 
required laxatives.  It was noted that a barium enema some 
time previously had been negative.  The diagnosis was 
constipation.

On specialized VA examination in November 2002, it was noted 
that the veteran had had gastrointestinal discomfort in and 
since service.  The examiner felt that it was not in fact 
diagnosable as irritable bowel syndrome, but it was in fact 
the same as her inservice problems.  (emphasis added).  He 
noted her extensive history of complaints, as cited in her 
entire file, which were received in connection with the 
opinion. He clarified that given the characteristic pattern 
of inflammatory bowel syndrome and /or of over reactive bowel 
problems, alternating constipation and diarrhea was usually 
seen.   This veteran did not have signs of diarrhea nor was 
there reference to such in service records.  However, he 
further opined that

(i)nstead, I think she does, indeed have 
symptoms that are identical to those 
which she had on active Navy duty and 
which are recorded in her service medical 
record, specifically chronic constipation 
and recurrent fecal impaction with bowel 
cramping when she is constipated.  In 
addition, she has uterine cramping as 
noted in the narrative  In addition, 
while her problem is recurrent, 
troublesome and very annoying, she had 
not lost time from work for it except 2 
times when she was put in the hospital 
and apparently for the record, she was 
really put in the hospital for evaluation 
rather then treatment.

He diagnosed (1) chronic constipation; (2) laxative dependent 
secondary to or causative of diagnosis #1; (3) uterine 
cramps...(4) "recurrent abdominal pain 10-15 days out of each 
month for over 9 years.  The veteran did not really separate 
the 2 patterns sufficiently for me to note whether the 
uterine cramping or the bowel cramping is more common.  I 
think both are symptomatic and either or both could be 
related to the problems which she had while on active duty 
and which she continues to have as a medical treatment 
problem rather than a disability problem at this time.  
(emphasis added).  

On VA examination in April 2003, the veteran reported that 
she had a history of constipation for about 4 years while in 
service.  She said that her bowels moved only about once a 
month whereas, prior to service, her bowels moved 
approximately daily.  She was not able to move her bowels at 
present without laxatives.  Her constipation was associated 
with intermittent crampy abdominal pain.  She had taken Pepto 
Bismol and tried a high fiber diet and Metamucil with no 
relief in her symptoms.  The diagnosis was chronic 
constipation with abdominal pain.

Analysis

From the outset, the Board would note that while she is not a 
trained medical expert, the veteran is certainly qualified to 
report her own observations.  And in this case, her 
observations are entirely credible, and entirely consistent 
with the collateral documentation of record.

As noted by various private and VA physicians, the veteran 
first developed gastrointestinal symptoms primarily 
manifested by abdominal cramping and constipation in service.  

She had continued those symptoms to date.  Various suggested 
diagnoses have been made by private and VA physicians 
including irritable bowel syndrome.  However, it appears to 
be a consensus that she does not qualify for that diagnosis 
based upon all criteria.  That she does not qualify for a 
specific diagnosis, however, does not mean that she has no 
gastrointestinal disability albeit the possible collateral 
gynecological symptoms are not part of the current appeal.

To the contrary, the evidence in the aggregate, and a recent 
medical expert opinion provides a solid nexus between the 
inservice gastrointestinal symptoms and those now 
demonstrated.  This certainly raises a doubt which must be 
resolved in her favor, and service connection is warranted 
for her chronic gastrointestinal disorder, manifested by 
chronic constipation and recurrent fecal impaction with bowel 
cramping, as having been incurred in service. 

Increased Evaluation
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome. 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Factual Background

Extensive prior clinical records and evaluations are in the 
file for comparative purposes.

It is noted that the veteran was involved in an auto accident 
in January 2001, for which reports of care are in the file 
from a chiropractor, DW.  At that time, she had normal X-ray 
findings and no apparent fractures.  She underwent traction 
and gentle adjustive procedures and hydrotherapy.  The final 
report reflected that she had much improved with the limited 
motion of the lumbar spine and painful stiffness of the low 
back resolved; spasms of the back and trapezius muscle 
weakness had resolved, bilaterally.  She was found to have 
normal range of all motions.

VA examination in July 2002 showed slight limitation of 
motion of the lumbar spine with flexion at 70 degrees and 
extension of 30 degrees.  Lateral rotation was to 30 degrees, 
bilaterally.  The veteran complained of pain which was 
progressive and which said was 8/10 and did not radiate.  She 
worked at a desk job and exercised aggressively.  She had 
some tenderness of the paraspinous muscles at the thoracic 
level.  Straight leg raising elicited some discomfort at 90 
degrees, bilaterally.  Neurological testing was normal 
without any evidence of radiculopathy.  X-rays showed mild 
scoliosis.  Gait was normal.

VA clinical reports from 2002 are in the file.

In a VA Form 21-4138, dated in January 2003, the veteran 
stated that her lower back was giving her severe pain.  She 
was currently taking Carisoprodol, 350 mg., which was not 
helping very much.

On VA examination in September 2003, lumbar X-rays were 
normal.  The veteran complained of worsening in her low back 
pain, and specific increase on vigorous exercising.  Sitting 
for long periods of time also increased discomfort.  This was 
in the right side of the lower back in the sacroiliac region.  
She had problems sleeping and could not stay in one position 
for very long.

On examination, she was described as markedly swayback.  
Forward flexion was to 65 degrees; extension was 35 degrees; 
lateral tilt to the right was 25 degrees and 30 degrees to 
the left.  This was done mostly in the upper lumbar and 
lumbodorsal area.  There was 0 degrees rotation of the lower 
back.  Any motion that was done was done with her hips and at 
the lumbodorsal area.  Straight leg raising was to 50 degrees 
on the right and 60 degrees on the left, both of which caused 
low back pain.

Patrick's test was positive on the right side for low back 
pain and negative on the left side.  She had deep tendon 
reflexes of 0 degrees at the patellar level with accentuation 
and 1+ at the heel area.  She had had about 3 "catches" in 
the prior year and it would take about 2 days to get over a 
"catch".

On VA examination in October 2004, the veteran complained of 
tenderness in her tailbone and difficulty over the prior 6 
months with discomfort so that she had to sit on a cushion at 
work.  If she leaned back in a chair she would get pain 
around the coccyx.  The auto accident 3 years before had 
seemed to aggravate her back pain.  The examiner noted that 
X-rays taken at the time of that accident by her chiropractor 
had shown degenerative changes and some narrowing of the disc 
at the mid lumbar level.  X-rays taken by VA in 2003 had been 
normal.  She was noted to be employed in an office job as a 
human resource manager.

The veteran said that her back pain was aggravated by 
walking; she had trouble getting out of a chair and getting 
up from using the bathroom.  On examination, straight leg 
raising was negative, bilaterally.  Tendon reflexes were 2/4 
at the knee and 1/4 at the ankle levels.  Neurological 
sensations were intact.  Gait was normal.  She could walk on 
her heels and toes.  There was some increase in lumbar 
paraspinous muscle tone on the right, and some tenderness of 
the right sacroiliac joint.  There was tenderness to 
palpation of the coccyx but no crepitus or gross deformity.  
She could extend the back to 25 degrees; flexion was to 45 
degrees; lateral movement to the left was 20 degrees and to 
the right, 25 degrees.  Rotatory movement to the left was 60 
degrees, and 50 degrees to the right.

The examiner's impression was that she had chronic 
lumbosacral strain with back pain, moderate disability, with 
subjective increase in severity.  Examination confirmed 
minimal abnormalities including coccyx tenderness and some 
limitation of back motions.  Her ability to walk was not 
severely compromised.  She used no assistive device.  There 
was no additional limitation on repetitive use or during 
flare-ups.  There was increased muscle tone on the right 
lumbar area, but no weakness or tenderness, incoordination or 
excess fatigability.  

Analysis

In addressing the current residuals of the veteran's low back 
strain, of record are extensive clinical reports and VA 
evaluations which provide an ample basis for an equitable 
assessment.  The veteran complains that she has additional 
pain on movement and certain activities precipitate increased 
pain.  However, X-rays are relatively normal.  She has 
demonstrated limitations of motion of no more than moderate 
degree without radiation.  

In general, the cited limitations of motions and other 
symptoms are seemingly reflective of a degree of low back 
symptomatology that is generally compatible with a rating of 
20 percent regardless of the Codes used.  However, because of 
the recent increase in symptoms, the RO has opted to resolve 
doubt in her favor by assigning a 40 percent rating as being 
a reflection of the alleged deterioration in her disability.  
And while the Board finds no fault with that assignment, 
however, absent additional symptoms, X-ray evidence or 
functional impairment or radiation, an evaluation in excess 
of 40 percent is not warranted  A doubt is not raised in this 
regard which would require resolution in her favor.   There 
is neither allegation nor evidence to support that the 
extraschedular criteria pursuant to 38 C.F.R. § 3.321 are 
applicable as she has not had hospitalization or significant 
time away from work due to her back.  

ORDER

New and material evidence has been submitted; the veteran's 
claim for entitlement to service connection for a chronic 
gastrointestinal disorder is reopened.

Service connection for a chronic gastrointestinal disorder is 
granted. 

Entitlement to an increased evaluation for chronic low back 
disorder, characterized as lumbosacral strain, currently 
evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


